Exhibit 10.28






LANDS’ END, INC.
SIGN-ON
RESTRICTED STOCK UNIT AGREEMENT


Name of Grantee:
 
 Jerome S. Griffith
 
(the “Grantee”)
 
 
 
 
No. of Restricted Stock Units:
 
117,647
 
 
 
 
 
 
Issuance Date:
 
 March 6, 2017
 
(the “Issuance Date”)

WHEREAS, the Grantee is currently an employee of Lands’ End, Inc., a Delaware
corporation (the “Company”);
WHEREAS, the Company desires to (i) induce the Grantee with an incentive to
become and remain an employee of the Company and (ii) increase the Grantee’s
interest in the success of the Company by granting restricted stock units (the
“Restricted Stock Units”) payable in the form of shares of common stock of the
Company to the Grantee; and
WHEREAS, the Company desires to grant the Restricted Stock Units, which grant is
intended to constitute an employment inducement grant as described in Rule
5635(c)(4) of the NASDAQ Stock Market Listing Rules, pursuant to the terms of
this Lands’ End, Inc. Restricted Stock Unit Agreement (this “Agreement”).
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:
1. Definitions; Incorporation of Plan Terms. The Restricted Stock Units,
although not granted pursuant to the Lands’ End, Inc. 2014 Stock Plan (As
Amended and Restated) (the “Plan”) shall, except as expressly set forth in this
Agreement, be subject to the terms and provisions of the Plan, which is
incorporated herein by reference. The Grantee hereby acknowledges receipt of a
copy of the Plan. All capitalized terms used but not defined herein have the
definitions set forth in the Plan.
2. Grant of Restricted Stock Units.
(a) Subject to the provisions of this Agreement and the Plan, the Company hereby
grants and issues to the Grantee the Restricted Stock Units specified above. The
Company shall credit to a bookkeeping account (the “Account”) maintained by the
Company, or a third party on behalf of the Company, for the Grantee’s benefit
the Restricted Stock Units, each of which shall be deemed to be the equivalent
of one share of the Company’s common stock, par value $.01 per share (each, a
“Share”). The Company represents that the Restricted Stock Units are covered by
a Form S-8.
(b) If and whenever any cash dividends are declared on the Shares, on the date
such dividend is paid, the Company will credit to the Account an amount which
shall be equal to the amount of such dividend with respect to such Shares. Such
amount shall be subject to the vesting and forfeiture provisions contained in
Section 3(a) below. The amount shall only be payable in cash and shall be
payable at the same time as amounts are otherwise payable under this Agreement.
(c) If and whenever the Company declares and pays a dividend or distribution on
the Shares in the form of additional shares, or there occurs a forward split of
Shares, then a number of additional Restricted Stock Units shall be credited to
the Account as of the payment date for such dividend or distribution or





--------------------------------------------------------------------------------




forward split equal to (i) the total number of Restricted Stock Units credited
to the Account on the record date for such dividend or distribution or split
(other than previously settled or forfeited Restricted Stock Units), multiplied
by (ii) the number of additional Shares actually paid as a dividend or
distribution or issued in such split in respect of each outstanding Share. The
additional Restricted Stock Units shall be or become vested to the same extent
as the Restricted Stock Units that resulted in the crediting of such additional
Restricted Stock Units.
3. Terms and Conditions.
(a) Vesting.
(i) All of the Restricted Stock Units shall initially be unvested. All
Restricted Stock Units shall be subject to the following vesting schedule and,
except as otherwise provided in this Section 3(a) below, if a Grantee terminates
employment for any reason prior to any given Vesting Date identified below, such
Grantee shall forfeit any unvested Restricted Stock Units upon such termination
of employment:


Vesting Date
 
Percentage of Restricted Stock Unit Vested
March 6, 2018
 
25%
March 6, 2019
 
25%
March 6, 2020
 
25%
March 6, 2021
 
25%

(ii) If the Grantee’s employment terminates due to a termination by the Company
for Cause (as defined in the Grantee’s Executive Severance Agreement, by and
between the Grantee and the Company, dated December 19, 2016 (the “Severance
Agreement”)) or a resignation by the Grantee without Good Reason (as defined in
the Severance Agreement), all of the unvested Restricted Stock Units will be
forfeit upon such termination of employment.
(iii) If the Grantee’s employment is terminated by the Company without Cause, by
the Executive with Good Reason or due to death or Disability (as defined in the
Severance Agreement), 50% of any of the Restricted Stock Units not previously
vested shall vest in full on the date of such termination of employment;
provided that,if any such termination occurs after March 6, 2020, then the
remaining Restricted Stock Units shall vest in full on the date of such
termination of employment.
(b) Settlement. Restricted Stock Units not previously forfeited shall be settled
within thirty (30) days after the applicable Date of Vesting under Section 3(a)
by delivery of one Share for each Restricted Stock Unit being settled.
4. Taxes.
(a) This Section 4(a) applies only to (i) all Grantees who are U.S. employees,
and (ii) to those Grantees who are employed by a Subsidiary of the Company that
is obligated under applicable local law to withhold taxes with respect to the
settlement of the Restricted Stock Units. Such Grantee shall pay to the Company
or a designated Subsidiary, promptly upon request, and in any event at the time
the Grantee recognizes taxable income with respect to the Restricted Stock
Units, an amount equal to the taxes the Company determines it is required to
withhold under applicable tax laws with respect to the Restricted Stock Units.
Consistent with the provisions set forth in Section 14.4 of the Plan, the
Grantee may satisfy









--------------------------------------------------------------------------------




the foregoing requirement by making a payment to the Company in cash or by
delivering already owned unrestricted Shares or by having the Company withhold a
number of Shares in which the Grantee would otherwise become vested under this
Agreement (which shares shall be withheld prior to delivery of shares issued
following any vesting date), in each case, having a value equal to the minimum
amount of tax required to be withheld. Such Shares shall be valued at their Fair
Market Value on the date as of which the amount of tax to be withheld is
determined.
(b) The Grantee acknowledges that the tax laws and regulations applicable to the
Restricted Stock Units and the disposition of the shares following the
settlement of Restricted Stock Units are complex and subject to change.
5. Protections Against Violations of Agreement. No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Restricted Stock Units by any holder thereof in violation
of the provisions of this Agreement or the Certificate of Incorporation or the
Bylaws of the Company, will be valid, and the Company will not transfer any
shares resulting from the settlement of Restricted Stock Units on its books nor
will any of such shares be entitled to vote, nor will any dividends be paid
thereon, unless and until there has been full compliance with such provisions to
the satisfaction of the Company. The foregoing restrictions are in addition to
and not in lieu of any other remedies, legal or equitable, available to enforce
such provisions.
6. Rights as a Stockholder. The Grantee has no right to receive or accrue any
dividends or dividend equivalents with respect to the Restricted Stock Units.
The Grantee shall not possess the right to vote the shares underlying the
Restricted Stock Units until the Restricted Stock Units have settled in
accordance with the provisions of this Agreement and the Plan.
7. Survival of Terms. This Agreement shall apply to and bind the Grantee and the
Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.
8. Notices. All notices and other communications provided for herein shall be in
writing and shall be delivered by hand or sent by certified or registered mail,
return receipt requested, postage prepaid, addressed, if to the Grantee, to the
Grantee’s attention at the mailing address as the Grantee shall have specified
to the Company in writing and, if to the Company, to the Company’s office at 1
Lands’ End Lane, Dodgeville, Wisconsin 53595, Attention: General Counsel (or to
such other address as the Company shall have specified to the Grantee in
writing). All such notices shall be conclusively deemed to be received and shall
be effective, if sent by hand delivery, upon receipt, or if sent by registered
or certified mail, on the fifth (5th) day after the day on which such notice is
mailed.
9. Waiver. The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.
10. Authority of the Administrator. The Committee shall have full authority to
interpret and construe the terms of the Plan and this Agreement. The
determination of the Committee as to any such matter of interpretation or
construction shall be final, binding and conclusive. Notwithstanding the
foregoing, any classification of employment termination shall be resolved in
accordance with the terms of the Severance Agreement.
11. Representations. The Grantee has reviewed with the Grantee’s own tax
advisors the applicable tax (U.S., foreign, state, and local) consequences of
the transactions contemplated by this Agreement. The Grantee is relying solely
on such advisors and not on any statements or representations of the Company or









--------------------------------------------------------------------------------




any of its agents. The Grantee understands that the Grantee (and not the
Company) shall be responsible for any tax liability that may arise as a result
of the transactions contemplated by this Agreement.
12. Entire Agreement; Governing Law. This Agreement and the Plan and the other
related agreements expressly referred to herein set forth the entire agreement
and understanding between the parties hereto and supersedes all prior agreements
and understandings relating to the subject matter hereof. This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
agreement. The headings of sections and subsections herein are included solely
for convenience of reference and shall not affect the meaning of any of the
provisions of this Agreement. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Wisconsin.
13. Clawback Policy. The Restricted Stock Units are subject to the terms of the
Severance Agreement, and, to the extent required by applicable law, any Company
recoupment, clawback, or similar policy related to financials as it may be in
effect from time to time, any of which could, in certain circumstances, require
repayment or forfeiture of the Restricted Stock Units or any Shares or other
cash or property received with respect to the Restricted Stock Units (including
any value received from a disposition of the Shares acquired upon exercise of
the Restricted Stock Units).
14. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable, or enforceable only if modified,
such holding shall not affect the validity of the remainder of this Agreement,
the balance of which shall continue to be binding upon the parties hereto with
any such modification (if any) to become a part hereof and treated as though
contained in this original Agreement. Moreover, if one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable, in lieu
of severing such unenforceable provision, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by such judicial body shall not
affect the enforceability of such provisions or provisions in any other
jurisdiction.
15. Amendments; Construction. The Committee may amend the terms of this
Agreement prospectively or retroactively at any time, but no such amendment
shall impair the rights of the Grantee hereunder without the Grantee’s consent.
Headings to Sections of this Agreement are intended for convenience of reference
only, are not part of this Restricted Stock Units and shall have no effect on
the interpretation hereof.
16. Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understand the terms and provision
thereof, and accepts the shares of Restricted Stock Units subject to all the
terms and conditions of the Plan and this Agreement. The Grantee hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Committee upon any questions arising under this Agreement.
17. Miscellaneous.
(a) No Rights to Grants or Continued Employment. The Grantee acknowledges that
the award granted under this Agreement is not an employment right, and is being
granted at the sole discretion of the Committee. The Grantee shall not have any
claim or right to receive grants of awards under the Plan. Neither the Plan nor
this Agreement, nor any action taken or omitted to be taken hereunder or
thereunder, shall be deemed to create or confer on the Grantee any right to be
retained as an employee of the









--------------------------------------------------------------------------------




Company or any Subsidiary thereof, or to interfere with or to limit in any way
the right of the Company or any Subsidiary thereof to terminate the employment
of the Grantee at any time.
(b) No Restriction on Right of Company to Effect Corporate Changes. Neither the
Plan nor this Agreement shall affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred, or prior preference stocks whose rights are superior to
or affect the Shares or the rights thereof or which are convertible into or
exchangeable for Shares, or the dissolution or liquidation of the Company, or
any sale or transfer of all or any part of the assets or business of the
Company, or any other corporate act or proceeding, whether of a similar
character or otherwise. In such event, any adjustment shall be made in
accordance with Section 12 of the Plan.
(c) Assignment. The Company shall have the right to assign any of its rights and
to delegate any of its duties under this Agreement to any of its Affiliates.
18. Code Section 409A. Notwithstanding anything in this Agreement to the
contrary, the receipt of any benefits under this Agreement is intended to be
exempt from the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) pursuant to the short term deferral exception. The
Restricted Stock Units granted hereunder shall not be deferred, accelerated,
extended, paid out or modified in a manner that would result in the application
of Section 409A of the Code to such grants.
THIS AGREEMENT SHALL BE NULL AND VOID AND UNENFORCEABLE BY THE GRANTEE UNLESS
SIGNED AND DELIVERED TO THE COMPANY NOT LATER THAN FIVE (5) DAYS SUBSEQUENT TO
THE ISSUANCE DATE.
     BY SIGNING THIS AGREEMENT, THE GRANTEE IS HEREBY CONSENTING TO THE
PROCESSING AND TRANSFER OF THE GRANTEE’S PERSONAL DATA BY THE COMPANY TO THE
EXTENT NECESSARY TO ADMINISTER AND PROCESS THE AWARDS GRANTED UNDER THIS
AGREEMENT.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Grantee has executed this Agreement, both as of
the day and year first above written.


[SIGNATURE PAGE FOLLOWS]









--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company and the Grantee have executed this Restricted
Stock Unit Agreement as of the date first above written.
 
COMPANY
 
LANDS’ END, INC.
 
 
By:
 
/s/ Kelly Ritchie
 
 
Name: Kelly Ritchie
 
 
Title: Senior Vice President, Employee and Customer Services




GRANTEE
 
 
By:
 
/s/ Jerome S. Griffith
 
 
Name: Jerome S. Griffith








